 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    MICHAEL R. WARZEK,                                 Case No. 1:17-cv-01452-AWI-SAB (PC)
 9                        Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
                                                         PARTE APPLICATION TO EXTEND TIME
10             v.                                        TO SERVE DISCOVERY RESPONSES
11    O. ONYEJE, et al.,                                 (ECF No. 9, 10)
12                        Defendants.
13

14            Plaintiff Michael R. Warzek is a state prisoner proceeding pro se in this civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            Currently before the Court is Defendants Conanan’s, Onyeje’s, and Young’s ex parte

17   application to extend time to serve discovery responses, filed on April 18, 2019. (ECF No. 42.)

18   Since Defendants have demonstrated good cause for an extension of time, Defendants’ ex parte

19   application to extend time to serve discovery responses, (ECF No. 42), is HEREBY GRANTED.

20   Defendants shall have until April 29, 2019 to serve responses to Plaintiff’s First Set of

21   Interrogatories and Plaintiff’s First Set of Request for Production of Documents.

22
     IT IS SO ORDERED.
23

24   Dated:     April 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
